DETAILED ACTION
This office action follows a response filed on December 9, 2021.  Claims 1-8, 11, and 13 were amended.  Claims 9, 10, and 12 were canceled, and new claims 14 and 15 were added.  Claims 1-8, 11, and 13-15 are pending.  

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, the phrase “so as” is superfluous and may be deleted.  

Claim 1 is objected to because of the following informalities:  In line 9, the phrase “so as” is superfluous and may be deleted.  

Claim 1 is objected to because of the following informalities:  In line 12, the phrase “so as” is superfluous and may be deleted.  

Claim 1 is objected to because of the following informalities:  In line 13, please replace “the separation” with “a separation”.  

Claim 5 is objected to because of the following informalities:  Although claim construction utilizing the exemplary term “such as” is no longer considered egregious, rewriting the limitation of preferable embodiments of alpha-olefin comonomer as a separate dependent claim is recommended.  See MPEP § 2173.05(d)

Claim 11 is objected to because of the following informalities:  In line 3, please replace “At least” with “at least”.  

Claim 11 is objected to because of the following informalities:  In line 5, the phrase “so as” is superfluous and may be deleted.  

Claim 11 is objected to because of the following informalities:  In line 8, please replace “A first” with “a first”.  


Claim 11 is objected to because of the following informalities:  In line 10, the phrase “so as” is superfluous and may be deleted.  

Claim 11 is objected to because of the following informalities:  On page 5, line 1, please replace “A second” with “a second”.  

Claim 11 is objected to because of the following informalities:  On page 5, line 3, the phrase “so as” is superfluous and may be deleted.  

Claim 11 is objected to because of the following informalities:  On page 5, line 4, please replace “A single” with “a single”.  

Claim 11 is objected to because of the following informalities:  On page 5, line 6, the phrase “so as” is superfluous and may be deleted.  

Claim 11 is objected to because of the following informalities:  On page 5, line 7, please replace “the separation” with “a separation”.  

Claim 13 is objected to because of the following informalities:  In line 1, delete “the” which appears prior to “molecular”.

Claim 13 is objected to because of the following informalities:  In line 5, the phrase “so as” is superfluous and may be deleted.  

Claim 13 is objected to because of the following informalities:  In line 9, the phrase “so as” is superfluous and may be deleted.  

Claim 13 is objected to because of the following informalities:  In line 12, the phrase “so as” is superfluous and may be deleted.  

Claim 13 is objected to because of the following informalities:  In line 13, please replace “the separation” with “a separation”.  


Response to Arguments
The rejection of claims under 35 U.S.C. 112(b), set forth in paragraph 18 of the previous office action dated September 10, 2021, has been withdrawn.
The rejection of claims under 35 U.S.C. 102(a)(1) as being anticipated by Mills et al. (US 9,469,582), set forth in paragraph 22 of the previous office action, has been withdrawn.

Allowable Subject Matter
The present invention is drawn to a process for separating hydrogen from a gaseous feed stream in a polymerization process comprising the steps:  i) polymerizing a olefin monomer and optionally at least one olefin comonomer, in the presence of a solvent, optionally in the presence of hydrogen, to form a polymerization reaction mixture comprising a polyolefin polymer, unreacted monomer(s), solvent, and hydrogen, ii) separating said polyolefin polymer from said unreacted monomer(s), solvent and hydrogen, iii) feeding said unreacted monomer(s), solvent, and hydrogen to a separator to form said gaseous feed stream, and iv) contacting said gaseous feed stream with a single hydrogen separating membrane to form a hydrogen rich gaseous stream and a hydrogen lean gaseous stream, wherein a separation efficiency of step iv) is at least 75 %.  
Subject of claims is patentably distinct over Aittamaa et al. (US 6,559,348).  Reference teaches a process for treatment of a gas stream obtained from production of polyolefins.  Prior art polymerization process is carried out in two successive reactors.  The first reactor is a loop reactor into which catalyst, monomer, and diluent are introduced.  The exit stream is directed to a product separator where the polymer produced in the loop reactor is directed into a second, gas phase reactor.  The effluent from the gas phase reactor, which contains polymer, unreacted monomer, hydrogen, and other uncondensed gases.  The polymer is separated in a low-pressure separator, and the remaining gaseous materials are directed to a recovery apparatus containing two membrane separators.  The first membrane separator unit is equipped with a hydrogen selective membrane.  The hydrogen mass flow rate entering the first membrane separator is 24.60 kg/h and the hydrogen mass flow rate exiting the first membrane separator is 24.10 kg/h, corresponding to a separation efficiency of 97.9 %.

et al. does not teach step iii) of instant claims. 
Another difference between the present invention and that of the prior art is the use of a single hydrogen separating membrane, as described in step iv).  Aittamaa et al. teaches that membrane systems used in the invention are made of a plurality of membrane modules.  Membrane material are packed into different module structures to produce a large material-transfer surface area, and each membrane separator unit has preferably 2 to 30 membrane separator modules.  This does not appear to be a single hydrogen separating membrane, as recited in instant claims. 
Taken together, Aittamaa et al. does not teach the process of instant claims.

Additional references listed in the accompanying PTO-892 have been cited to show the state of the art with respect to use of hydrogen separating membranes in olefin polymerization systems.  None of these references teaches subject of instant claims.    

Claims are not in condition for allowance but will be allowable upon appropriate amendment to obviate claim objections, supra.  For purposes of filling out PTO-326, status of claims 2-4, 6-8, 14, and 15 are labeled “objected to”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 9, 2022